916 F.2d 713
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred M. MOSELY;  Plaintiff-Appellant,Rosalyn O. Mosely, Plaintiff,v.AMERITRUST COMPANY NATIONAL ASSOCIATION;  Dennis Jewell,Individually and as Vice President of AmeritrustCompany;  John Does, 1-118, Defendants-Appellees.
No. 90-3027.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1990.

1
Before WELLFORD, Circuit Judge;  JOHN W. PECK, Senior Circuit Judge;  and JOINER, Senior District Judge.*

ORDER

2
Fred M. Mosely, a pro se plaintiff, appeals the district court's summary judgment for the defendants in his civil complaint filed, in part, under 18 U.S.C. Sec. 1964.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and injunctive relief, Fred Mosely and his wife, Rosalyn Mosely, sued the defendants, Ameritrust Company National Association;  Dennis Jewell, individually and as vice president of Ameritrust;  and John Does 1-118 for alleged injuries arising out of two construction and mortgage loan transactions between the Moselys and Ameritrust, executed on February 24, 1977 and March 11, 1979, and the subsequent foreclosure on the real property involved.  In a sixteen-claim complaint, the Moselys alleged breach of contract (claims 1-5), fraud (claims 6-11), and conduct forming a pattern of racketeering activity in violation of 18 U.S.C. Sec. 1962 (claims 12-16).


4
The defendants filed a motion for summary judgment based on several alternate theories, to which the Moselys responded.  The district court granted the defendants' motion, finding that claims 1-4 and 6-11 were barred by res judicata, claim 5 failed to state a claim upon which relief could be granted, and claims 12-16 failed to state a claim under the RICO statute.


5
Rosalyn Mosely has not appealed the district court's judgment.  However, Fred Mosely filed a timely appeal, arguing that the district court erred in finding no genuine issue of material fact and in not viewing the facts and reasonable inferences to be drawn therefrom in the light most favorable to Mosely.


6
Upon review, we shall affirm the judgment for the reasons stated by the district court in its memorandum of decision filed December 6, 1989.  We conclude, as did the district court, that there exists no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


7
Accordingly, the district court's order granting summary judgment for the defendants is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation